UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 2, 2013 Date of report (Date of earliest event reported) Amyris, Inc. (Exact name of Registrant as specified in its charter) Delaware 001-34885 55-0856151 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. Employer Identification No.) 5885 Hollis Street, Suite 100, Emeryville, CA (Address of principal executive offices) (Zip Code) (510) 450-0761 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers, Compensatory Arrangements of Certain Officers. On July 9, 2013, Amyris, Inc. (the “Company”) announced that Gary Loeb, Senior Vice President and General Counsel and Corporate Secretary, had tendered his resignation from the Company on July 2, 2013, with such resignation to become effective July 18, 2013, to pursue another opportunity.The Company expects to identify Mr. Loeb’s successor in the near future. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMYRIS, INC. Date:July 9, 2013 By: /s/ Steven R. Mills Steven R. Mills Chief Financial Officer
